 342 NLRB No. 34 
Rossman Farms, Inc. 
and
 Local 348-S, United Food 
and Commercial Workers Union, AFLŒCIOŒ
CLC. 
Case 29ŒCAŒ26159
 June 30, 2004 
DECISION AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
LIEBMAN 
AND WALSH This is a refusal-to-bargain case in which the Respon-
dent is contesting the Union™s certification as bargaining 
representative in the underlying representation proceed-

ing.  Pursuant to a charge filed on March 9, 2004,
1 the 
General Counsel issued the complaint on April 9, 2004, 
alleging that the Respondent has violated Section 8(a)(5) 
and (1) of the Act by refusing the Union™s request to bar-
gain following the Union™s certification in Case 29ŒRCŒ

10057.  (Official notice is ta
ken of the ﬁrecordﬂ in the 
representation proceeding as
 defined in the Board™s 
Rules and Regulations, Secs. 102.68 and 102.69(g); 

Frontier Hotel
, 265 NLRB 343 (1982).)  The Respondent 
filed an answer admitting in part and denying in part the 
allegations in the complaint. 
On May 25, 2004, the General Counsel filed a Motion 
for Summary Judgment.  On May 28, 2004, the Board 
issued an order transferring 
the proceeding 
to the Board 
and a Notice to Show Cause why the motion should not 
be granted.  The Respondent filed a response. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
Ruling on Motion for Summary Judgment 
The Respondent admits its refusal to bargain, but con-
tests the validity of the certification based on its conten-
tions that the conduct of the Regional Director and the 
Union destroyed the laboratory conditions of the election 
by the following: the Regional Director™s refusal to with-
draw his approval of the Stipulated Election Agreement 

and his refusal to issue a notice of hearing in order to 
address certain eligibility and unit scope issues; the Un-
ion™s allegedly fraudulent conduct inducing the Em-

ployer to sign the Stipulat
ed Election Agreement; and 
other unspecified fraudulent conduct by the Union which 
allegedly restrained and coerced eligible voters during 

the critical period preceding th
e election.  The Respon-
dent also contests the validity of the certification based 
on the fact that some voters 
were unable to read the lan-
                                                          
 1 The Respondent™s answer denied 
sufficient knowledge to form a 
belief as to the date and service of the charge.  However, in its response 
to the Notice to Show Cause, the Respondent states that it does not 

contest the filing and service of 
the underlying unfair labor practice 
charge. guages in which the notice of wlection and election bal-
lots were written.   
All representation issues raised by the Respondent 
were or could have been litigated in the prior representa-

tion proceeding.  The Respondent does not offer to ad-
duce at a hearing any newly discovered and previously 
unavailable evidence, nor does it allege any special cir-

cumstances that would require the Board to reexamine 
the decision made in the re
presentation proceeding.  We, 
therefore, find that the Resp
ondent has not raised any 
representation issue that is properly litigable in this un-
fair labor practice proceeding.  See 
Pittsburgh Plate 
Glass Co. v. NLRB
, 313 U.S. 146, 162 (1941).  Accord-
ingly, we grant the Motion for Summary Judgment. 
On the entire record, the 
Board makes the following 
FINDINGS OF 
FACT I. JURISDICTION
 The Respondent, a domestic corporation, with its prin-
cipal office and place of busi
ness located at 770 3rd 
Avenue, Brooklyn, New York, has been engaged in the 
operation of a produce market.  During the 12-month 

period preceding the issuance of the complaint, the Re-
spondent, in the course and conduct of its business opera-
tions, derived gross annual revenues valued in excess of 

$500,000, and purchased an
d received at its Brooklyn 
facility products, goods and materials valued in excess of 
$5000 directly from points lo
cated outside the State of 
New York.  We find that th
e Respondent is an employer 
engaged in commerce within
 the meaning of Section 
2(2), (6), and (7) of the Act, 
and that the Union is a labor 
organization within the meaning of Section 2(5) of the 
Act. II. ALLEGED UNFAIR LABOR PRACTICES
 A. The Certification 
Following the election held August 11, 2003, the Un-
ion was certified on December 
10, 2003, as the exclusive 
collective-bargaining represen
tative of the employees in 
the following appropriate unit: 
 All full-time and regular part-time cashiers, Hi-Lo op-

erators, pickers, packers, produce handlers, delivery 

service drivers and maintenance employees employed 
by the Employer at its Brooklyn facility located at 770 
3rd Avenue, Brooklyn, New York, excluding all clerical 
employees, guards and supervisors as defined in Sec-
tion 2(11) of the Act. 
 The Union continues to be the exclusive representative un-

der Section 9(a) of the Act. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 2 B. Refusal to Bargain 
Since March 2, 2004, the Union has requested the Re-
spondent to bargain, and since March 8, 2004, the Re-
spondent has refused.  We find that this refusal consti-

tutes an unlawful refusal to bargain in violation of Sec-
tion 8(a)(5) and (1) of the Act. 
CONCLUSION OF 
LAW By refusing on and after March 8, 2004, to bargain 
with the Union as the excl
usive collective-bargaining 
representative of employees in
 the appropriate unit, the 
Respondent has engaged in unfa
ir labor practices affect-
ing commerce within the mean
ing of Section 8(a)(5) and 
(1) and Section 2(6) and (7) of the Act. 
REMEDY
 Having found that the Respondent has violated Section 
8(a)(5) and (1) of the Act, we shall order it to cease and 
desist, to bargain on request with the Union, and, if an 
understanding is reached, to embody the understanding 

in a signed agreement.   
To ensure that the employees are accorded the services 
of their selected bargaining agent for the period provided 

by law, we shall construe the initial period of the certifi-
cation as beginning the date the Respondent begins to 
bargain in good faith with the Union.  
Mar-Jac Poultry 
Co., 136 NLRB 785 (1962); 
Lamar Hotel, 140 NLRB 
226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert. 
denied 379 U.S. 817 (1964); 
Burnett Construction Co
., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10th 
Cir. 1965). 
ORDER The National Labor Relations Board orders that the 
Respondent, Rossman Farms, 
Inc., Brooklyn, New York, 
its officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Refusing to bargain with Local 348-S, United Food 
and Commercial Workers Union, AFLŒCIOŒCLC as the 
exclusive bargaining represen
tative of the employees in 
the bargaining unit. 
(b) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) On request, bargain with
 the Union as the exclusive 
representative of the employ
ees in the following appro-
priate unit on terms and conditions of employment, and if 
an understanding is reached, embody the understanding 

in a signed agreement: 
 All full-time and regular part-time cashiers, Hi-Lo op-

erators, pickers, packers, produce handlers, delivery 
service drivers and maintenance employees employed 
by the Employer at its Brooklyn facility located at 770 
3rd Avenue, Brooklyn, New York, excluding all clerical 
employees, guards and supervisors as defined in Sec-

tion 2(11) of the Act. 
 (b) Within 14 days after service by the Region, post at 
its facility in Brooklyn, New York, copies of the attached 
notice marked ﬁAppendix.ﬂ
2  Copies of the notice, on 
forms provided by the Regional Director for Region 29, 

after being signed by the Respondent™s authorized repre-
sentative, shall be posted 
by the Respondent and main-
tained for 60 consecutive da
ys in conspicuous places 
including all places where notices to employees are cus-
tomarily posted.  Reasonable steps shall be taken by the 

Respondent to ensure that th
e notices are not altered, 
defaced, or covered by any other material.  In the event 
that, during the pendency of these proceedings, the Re-

spondent has gone out of business or closed the facility 
involved in these 
proceedings, the Respondent shall du-
plicate and mail, at its own expense, a copy of the notice 

to all current employees and former employees employed 
by the Respondent at any time since March 8, 2004. 
(c) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 

comply. 
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated Federal labor law and has ordered us to post and obey 

this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist a union 

Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
                                                           
 2 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 ROSSMAN FARMS
, INC. 3WE WILL NOT refuse to bargain with Local 348-S, 
United Food and Commercial Workers Union, AFLŒ
CIOŒCLC as the exclusive representative of the employ-
ees in the bargaining unit. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, on request, bargain with the Union and put in 
writing and sign any agreement reached on terms and 
conditions of employment for our employees in the fol-

lowing appropriate unit: 
 All full-time and regular part-time cashiers, Hi-Lo op-

erators, pickers, packers, produce handlers, delivery 
service drivers and maintenance employees employed 
by us at our Brooklyn facility located at 770 3
rd Ave-
nue, Brooklyn, New York, excluding all clerical em-
ployees, guards and supervisors as defined in Section 
2(11) of the Act. 
 ROSSMAN FARMS
, INC.   